Hirschberg, P. J.:
The plaintiff’s intestate, a boy seventeen years of age, was on a tugboat on the night of July 26, 1903, taking a pleasure sail. When the captain of the tug desired to put the passengers ashore the water xyas so rough that he did not deem it safe to land them by means of certain small boats in which they had come to the tug. He landed them at a pier on the shore of the East river belonging to the defendant, and when the plaintiff’s intestate stepped upon the pier he went through a hole occasioned by the absence of a plank and was drowned. The boy had never been, on the pier before and.knew nothing about its condition, so far as the evidence shows, *396The night was described by one of the witnesses as being “pretty dark.” • '
.1 think there was sufficient’in the case to require the submission to the jury of the question of the defendant’s negligence. The pier was acquired, by purchase under' the provisions of. chapter 758 of the Laws of 1894, as amended by chapter 931 of the Laws of 1895. It is unnecessary to refer in detail to' the legislation further than to. say that it provides for the selection, laying out, construction and maintenance by cities having a population in excess of 800,000-of a public driveway and parkway, and the acquisition of riparian rights, public places, wharves, piers and appurtenances in connection therewith. As the case is presented it ’ is undisputed.-that from tjie time of the acquisition by the defendant of the pier in question and its approaches, covering a period of many years, nothing whatever was done by the defendant to keep it in reasonable condition for public use, and that during all that time the public was permitted with the defendant’s knowledge to use it so far as it could be used without restriction. It was used constantly and openly by parties fishing and swimming or enjoying pleasure-excursions, and it.was also used occasionally by contractors in landing materials under permit froth the city authorities. The evidence is ample to justify a jury in concluding that a tragedy such as has occurred was reasonably to be exnected.
It needs no citation of authorities to show that in- the cirenrn-' ■stances stated the duty rested on the municipality to keep all its property while in public use in a condition of reasonable safety. I do not understand that the dismissal of the complaint was based upon a denial of such duty, but was rather based upon the fact that the' structure was so dilapidated as in itself to.place upon any one using it the burden of the assumption of the risk in so doing. The learned’ trial court said : “ I conceive plainly why the city should be responsible in a measure, at least for care to see to it. that a pier so situated and used is safe, but here is a ruinous old tumbled down structure built nobody knows when, but it has been ruinous for ten' years.. There has been no attempt to repair it. Thé evidence here would- not warrant anybody in. concluding that it had ever been held, out to the public or to anybody as a safe place, or a place that might be used for any purpose, and there is certainly no public road to it.”
*397■ I do not think there is any support in' law for' the proposition that a municipal corporation can obtain immunity by reason merely of the great length of time during which it has permitted its property to become and to be ruinous, or that it could acquire such immunity by reason of the great extent of the risk and danger thus occasioned. Hegligence in law is the violation of duty by an- omission o.r a commission which creates a menace, and when the menace becomes effective by causing injury to. a blameless person, liability necessarily follows. It seems illogical to say that if the city had done anything in discharge of its admitted duty to try and make this tumbled-down structure safe, it would have been liable, but that inasmuch as it has done nothing whatever in that regard, it is to be held exempt.
The judgment should be reversed.
Rich and Miller, JJ., concurred; Woodward, J., read for affirmance, with whom Jenks, J., concurred.